DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 recites the phrase “the interlayer filling material for a touch panel is used in at least one interlayer space selected from interlayer spaces between a surface protection panel and a touch panel, between a touch panel and a polarizing film, and between a plurality of transparent conductive films including a touch panel”. Applicants are advised to amend this phrase to recite “the interlayer filling material for a touch panel is used in at least one interlayer space selected from the group consisting of interlayer spaces between a surface protection panel and a touch panel, between a touch panel and a polarizing film, and between a plurality of transparent conductive films including a touch panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 13-16, 20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for specific interlayer filling material with a thickness of 200 microns of less and comprising polyvinyl acetals with a degree of polymerization of 600 to 3,600, a hydroxyl group content of 16 to 45 mol %, an acetylation degree of 0.1 to 15 mol % and acetylization on 50 to 85 mol % resulting in a storage elastic modulus G’(20) at 20 ºC of 3×107 Pa to 1×109 Pa and storage elastic modulus G’(85) at 85 ºC of 1.5×105 to 6×105 Pa does not reasonably provide enablement for all interlayer filling materials with a thickness of 200 microns or less and comprising polyvinyl acetals with a degree of polymerization, a hydroxyl group content, a degree of acetylation, and degree of acetylization within the recited ranges resulting in a storage elastic modulus G’(20) at 20 ºC of 3×107 Pa to 1×109 Pa and storage elastic modulus G’(85) at 85 ºC of 1.5 ×105 to 6×105 Pa.  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 1, it is noted that Table 2 of the instant Specification provides examples of polyvinyl acetals that possess the recited degree of polymerization, acetal content, acetyl content, and hydroxyl group content encompassed by present claims which either meet or do not meet the claimed storage elastic moduli G’(20) and G’(85). 
Specifically, in Table 2: 
Example 1 is a 200 micron thick film comprising 30 parts 3GO plasticizer and a polyvinyl butyral (PVB). The PVB has a degree of polymerization of 1,800, a butylarization degree of 68.3 mol %, an acetyl content of 0.7 mol %, and a hydroxy group content of 31.mol %. All the values fall within those recited in claim 1 and this film has a storage elastic modulus G’(20) of 6.44 ×107 and a storage elastic modulus G’(85) of 3.29×105, within the ranges recited in claim 1.
Example 2 is a 150 micron thick film with 30 parts 3GO plasticizer with a PVB with a degree of polymerization of 1,800, a butylarization of 68.3 mol %, an acetyl content of 0.7 mol %, and a hydroxy group content of 31.0 mol %. All the values fall within those recited in claim 1 and this film has a storage elastic modulus G’(20) of 6.44×107 and a storage elastic modulus G’(85) of 3.29×105, with the scope of that recited in claim 1.
However, other films presented in Table 2 of the instant Specification comprise PVB polymers which fall within the degree of polymerization, acetal, acetyl and hydroxyl contents recited in claim 1 and yet to not meet the storage elastic modulus G’(20) and G’(85) values recited in claim 1. For example:
Example 9 is a 150 micron thick film with 30 parts 3GO plasticizer and PVB. The PVB has a degree of polymerization of 800, a butylarization degree of 73.0 mol %, an acetyl content of 5.0 mol %, and a hydroxy group content of 22.0 mol %. All the values fall within those recited in claim 1; however, this film has a storage elastic modulus G’(20) of 1.08 ×107 and a storage elastic modulus G’(85) of 1.18×105, i.e. both G’(20) and G’(85) values are outside the scope of the claimed.
Example 10 is a 150 micron thick film with 35 parts 3GO plasticizer and utilizes a PVB with a degree of polymerization of 800, a butylarization degree of 73.0 mol %, an acetyl content of 5.0 mol %, and a hydroxy group content of 22.0 mol %. All the values fall within those recited in claim 1; however,  this film has a storage elastic modulus G’(20) of 1.87×106 and a storage elastic modulus G’(85) of 8.38×104, i.e. both G’(20) and G’(85) values are outside the scope of the claimed.
Thus, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. Furthermore, based on the data presented in Table 2 of the instant Specification it is further urged that (e) the level of predictability in the art and (f) the amount of direction provided by the inventor are such that undue experimentation would be involved in making and/or using the claimed invention
 In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

It is noted that if in fact the claims are considered to be enabled, in the interests of compact prosecution, prior art rejections are set forth below

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites the plasticizers such as oil-modified sebacic alkyds and mixtures of a phosphonate ester and an adipic acid ester which renders the claim indefinite for the following reason. Claim 1 from which claim 16 depends recites that the formula for the plasticizers is given by R1-CO-(-R3-O-)p-CO-R2, where R1 and R2 are C5-C10 organic groups, R3 is an ethylene, isopropylene or n-propylene and p is an integer from 3 to 10 and therefore it is unclear how oil-modified sebacic alkyds and mixtures of a phosphonate ester and an adipic acid ester are encompassed by the formula recited in claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 13-16, 22, and 24-25 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwamoto et al (US 2012/0288722).

Regarding claim 1, Iwamoto et al discloses an interlayer film, i.e. an interlayer filling material comprising a plasticized polyvinyl butyral (PVB) and a plasticizer (Abstract). Specific attention is directed to Page 10, Table 1 - Example 5 where an intermediate layer is formed from 100 parts PVB with a degree of polymerization of 1,700, within the recited range of 600 to 3,600. The PVB has a hydroxyl group content, i.e. a polyvinyl alcohol content, of 31.2 mol %, within the recited range of 16 to 45 mol %; an acetylation degree of 0.8 mol %, within the recited range of 0.1 to 15 mol %; and a degree of butylarization, i.e. degree of acetylization, of 68.0 mol %, within the recited range of 50 to 85 mol %. The amount of plasticizer is 60 parts, within the recited range of 5 to 75 parts. The plasticizer is triethylene glycol-di-2-ethylhexanoate (3GO) and has the formula:

    PNG
    media_image1.png
    130
    580
    media_image1.png
    Greyscale

corresponding to the recited formula:
R1-CO-(-R3-O-)p-CO-R2,
where R1 and R2 are C7 organic groups, R3 is ethylene, and the integer p is four (4). Example 5 does not disclose any other additives other than PVB and plasticizer, and therefore does not contain fine particles or ultraviolet absorbers as recited in the present claims. 
The interlayer is in the form of a film and has a thickness of 100 microns, within the recited range of 200 microns or less ([0113]-[0114] and [0119]). Alternatively, it is noted that the reference discloses that this layer is extruded and therefore it is understood the film is in the form of a liquid thereby meeting the limitations in the claim that the shape of the film is a liquid ([0114]).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. a storage elastic modulus G’(20) at 20 ºC of 3×107 to 1×109 Pa, a storage elastic modulus G’(85) at 85 ºC of 1.5×105 to 6×105 Pa, and a Tg of 25 to 45 ºC, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
The reference does not disclose that the interlayer film material is “for a touch panel which is used for filling an interlayer space between a touch panel and another member”. However, the recitation in the claims that the interlayer film material is “for a touch panel which is used for filling an interlayer space between a touch panel and another member” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses an interlayer filling material  as presently claimed, it is clear that the interlayer filling material of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 2, Iwamoto et al teaches all the claim limitations as set forth above. As discussed above the amounts of PVB and plasticizer the film are 100 and 60 parts, respectively. Based on 160 total parts, PVB comprises 62.5 wt. %, within the recited range of 50 wt. % or higher.

Regarding claim 3, Iwamoto et al teaches all the claim limitations as set forth above. As discussed above, the polyvinyl acetal is PVB.

Regarding claim 4, Iwamoto et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the ratio G’(20)/G’(85) is 10 or higher, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 5, Iwamoto et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the ratio of G’(20)/G’(85) is 15 or higher, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 6, Iwamoto et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the loss tangent (85) at 85 ºC is 2.5 or lower, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 9, Iwamoto et al teaches all the claim limitations as set forth above. The recitation in the claims of “wherein the another member is at least one of a surface protection panel or a polarizing film” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the interlayer filling material as presently claimed, it is clear that the interlayer filling material of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 13, Iwamoto et al teaches all the claim limitations as set forth above. As discussed above, the PVB has a degree of polymerization of 1,700, within the recited range of 8,600 to 3,600

Regarding claim 14, Iwamoto et al teaches all the claim limitations as set forth above. As discussed above, the PVB has a degree of butylarization, i.e. degree of acetylization, of 68.0 mol %, within the recited range of 60 to 78 mol %.

Regarding claim 15, Iwamoto et al teaches all the claim limitations as set forth above. As discussed above, the PVB has a hydroxyl group content, i.e. a polyvinyl alcohol content of 31.2 mol %, within the recited range of 20 to 40 mol %.

Regarding claim 16, Iwamoto et al teaches all the claim limitations as set forth above. As discussed above, the plasticizer is triethylene glycol-di-2-ethylhexanoate (3GO).

Regarding claim 22, Iwamoto et al teaches all the claim limitations as set forth above. The recitation in the claims that the interlayer filling material for a touch panel is used in at least one interlayer space selected from interlayer space between a surface protection panel and a touch panel, between a touch panel and a polarizing film, and between a plurality of transparent conductive films including a touch panel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses an interlayer filling material as presently claimed, it is clear that the interlayer filling material of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 24, Iwamoto et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, a storage elastic modulus G’(20) at 20 ºC of 3.42×107 to 8.55×107 Pa, a storage elastic modulus G’(85) at 85 ºC of 1.42×105 to 3.78×105 Pa, and a Tg of 30.5 to 40.1 ºC,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 25, Iwamoto et al teaches all the claim limitations as set forth above. As discussed above, the claims do not require that the interlayer filling material is in the form a film and therefore, the reference discloses a liquid composition, meeting the requirements of the interlayer filling material as recited in the present clams.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (US 2012/0288722).

The discussion with respect to Iwamoto et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claim 25, Iwamoto et al teaches all the claim limitations as set forth above. It is noted that in the example discussed above, the film has a thickness of 100 microns, and therefore the thickness of the film is outside the scope of 150 to 200 microns recited in the present claim. However, this is but one example and the reference discloses that the intermediate film can have a thickness of 0.05 to 1.5 mm, i.e. 50 to 1,500 microns, overlapping the recited range of 150 to 200 microns ([0107]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 
Claims 1-6, 9, 11, 13-16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al (WO 2012/043818, see English language equivalent US 2013/0202863).

Regarding claim 1, Shimamoto et al discloses a film composition comprising polyvinyl butyral and a plasticizer (Abstract). Specific attention is directed to Example 12 on Page 21 – Protecting Layer B. This film comprises PVB (d) which has a degree of polymerization of 1,700, within the recited range of 600 to 3,600 ([0158]); a degree of butylarization, i.e. acetalization, of 68.5 mol %, within the recited range of 50 to 85 mol %; and a degree of acetylation of 1 mole %, within the recited range of 0.1 to 15 mole %. The hydroxyl group content is 30.5 mole %, within the recited range of 16 to 45 mole % ([0158]). 
The plasticizer is triethylene glycol-di-2-ethylhexanoate (3GO) and has the formula:

    PNG
    media_image1.png
    130
    580
    media_image1.png
    Greyscale

corresponding to the recited formula:
R1-CO-(-R3-O-)p-CO-R2,
where R1 and R2 are C7 organic groups, R3 is ethylene, and the integer p is four (4). The amount of plasticizer is 31 parts, within the recited range of 5 to 75 parts. The example does not disclose any other additives other than PVB and plasticizer, and therefore does not contain fine particles or ultraviolet absorbers as recited in the present claims. 
	The thickness of this layer is 0.35 mm, i.e. 350 microns and therefore outside the scope of the present claims ([0187]). However, this example is but one embodiment and attention is directed to Paragraph [0136] which discloses that the thickness of the second layer, i.e. the protecting layer, is from 0.1 to 1 mm, i.e. 100 to 1,000 microns, overlapping the recited range of 200 microns or less ([0037]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. a storage elastic modulus G’(20) at 20 ºC of 3×107 to 1×109 Pa, a storage elastic modulus G’(85) at 85 ºC of 1.5×107=5 to 6×105 Pa, and a Tg of 25 to 45 ºC,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
The reference does not disclose that the interlayer film material is “for a touch panel which is used for filling an interlayer space between a touch panel and another member”. However, the recitation in the claims that the interlayer film material is “for a touch panel which is used for filling an interlayer space between a touch panel and another member” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses an interlayer filling material  as presently claimed, it is clear that the interlayer filling material of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 2, Shimamoto et al teaches all the claim limitations as set forth above. As discussed above, the amounts of PVB and plasticizer the film are 100 and 31 parts, respectively. Based on 160 total parts, PVB comprises 76.3 wt. %, within the recited range of 50 wt. % or higher.

Regarding claim 3, Shimamoto et al teaches all the claim limitations as set forth above. As discussed above, the polyvinyl acetal is PVB.

Regarding claim 4, Shimamoto et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the ratio G’(20)/G’(85) is 10 or higher, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 5, Shimamoto et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the ratio of G’(20)/G’(85) is 15 or higher, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 6, Shimamoto et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the loss tangent (85) at 85 ºC is 2.5 or lower, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 9, Shimamoto et al teaches all the claim limitations as set forth above. The recitation in the claims of “wherein the another member is at least one of a surface protection panel or a polarizing film” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the interlayer filling material as presently claimed, it is clear that the interlayer filling material of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 11, Shimamoto et al teaches all the claim limitations as set forth above. As discussed above, the amount of plasticizer is 31 parts, within the recited range of 5 to 40 parts.

Regarding claim 13, Shimamoto et al teaches all the claim limitations as set forth above. As discussed above, the degree of polymerization of the PVB is 1,700, within the recited range of 800 to 3,600.

Regarding claim 14, Shimamoto et al teaches all the claim limitations as set forth above. As discussed above, the degree of butylarization, i.e. acetalization, of the PVB is 68.5 mol %, within the recited range of 60 to 79 mol %.

Regarding claim 15, Shimamoto et al teaches all the claim limitations as set forth above. As discussed above, the hydroxyl group content is 30.5 mole %, within the recited range of 20 to 40 mol %. 

Regarding claim 16, Shimamoto et al teaches all the claim limitations as set forth above. As discussed above, the plasticizer is triethylene glycol-di-2-ethylhexanoate (3GO).

Regarding claim 22, Shimamoto et al teaches all the claim limitations as set forth above.. The recitation in the claims that the interlayer filling material for a touch panel is used in at least one interlayer space selected from interlayer spaces between a surface protection panel and a touch panel, between a touch panel and a polarizing film, and between a plurality of transparent conductive films including a touch panel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses an interlayer filling material as presently claimed, it is clear that the interlayer filling material of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 23, Shimamoto et al teaches all the claim limitations as set forth above. As discussed above, the PVB has a degree of polymerization of 1,700, within the recited range of 800 to 1,800  ([0158]); a degree of butylarization, i.e. acetalization, of 68.5 mol %, within the recited range of 68.3 to 73 mol %; and a degree of acetylation of 1 mole %, within the recited range of 0.7 to 5 mole %. The hydroxyl group content is 30.5 mole %, within the recited range of 22 to 34.5 % ([0158]). 
The plasticizer is triethylene glycol-di-2-ethylhexanoate (3GO) and present in the amount of 31 parts, while claim recites a range of 25 to 30 parts. It is apparent, however, that the instantly claimed amount of plasticizer and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of plasticizer disclosed by the reference and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of plasticizer, it therefore would have been obvious to one of ordinary skill in the art that the amount of plasticizer disclosed in the present claims is but an obvious variant of the amounts disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, it is noted that this example is but one embodiment and attention is directed to Paragraph [0128] which discloses that the amount of the plasticizer in the second layer, i.e. protection layer, is from 15 to 45 parts, overlapping the recited range of 25 to 30 parts.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 24, Shimamoto et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, a storage elastic modulus G’(20) at 20 ºC of 3.42×107 to 8.55×107 Pa, a storage elastic modulus G’(85) at 85 ºC of 1.42×105 to 3.78×105 Pa, and a Tg of 30.5 to 40.1 ºC,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 25, Shimamoto et al teaches all the claim limitations as set forth above.  As discussed above, the reference discloses that the thickness of the second layer, i.e. the protecting layer, is from 0.1 to 1 mm, i.e. 100 to 1,000 microns, overlapping the recited range of 150 to 200 microns.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-6, 9, 11, 13-16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 01-009421, see English language translation attached to previous Office Action).

Regarding claim 1, Yasushi discloses a plasticized polyvinyl butyral (PVB) film, i.e. an interlayer filling material (Page 3-4). Specific attention is directed to Example 1 which discloses that the PVB has a degree of polymerization of 650, within the recited range of 600 to 3,600; a degree of butylarization of 65.0 mol %, within the recited rage of 50 to 85 mol %; and a residual vinyl alcohol content, i.e. hydroxyl content, of 34.5 mol %, within the recited range of 16 to 45 mol % ( Page 7). Based on the degree of butylarization and vinyl alcohol content, the acetylization is determined to be 0.5 mol %, within the recited range of 0.1 to 15 mol %. 
The plasticizer is present in the amount of 40 parts, within the recited range of 5 to 75 parts. The example does not explicitly disclose the type of plasticizer; however, Page 4 discloses plasticizers such as triethylene glycol-di-2-ethylhexanoate (3GO). This plasticizer has the formula:

    PNG
    media_image1.png
    130
    580
    media_image1.png
    Greyscale

corresponding to the recited formula:
R1-CO-(-R3-O-)p-CO-R2,
where R1 and R2 are C7 organic groups, R3 is ethylene, and the integer p is four (4).
In this example, the film has a thickness of 750 microns, outside the scope of 200 microns or less. However, this is but one embodiment and attention is directed to Page 5 of the reference which discloses that the PVB layer has a thickness of 50 to 1,000 microns, overlapping the recited range of 200 microns or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that the reference does not disclose or require the use of fine particles in the polyvinyl butyral film, it is clear that such particles are not present in the polyvinyl butyral film of the reference. Furthermore, while the reference discloses that PVB film comprises an ultraviolet absorber, it is significant to note that Pages 4-5 disclose that an ultraviolet absorber, an antioxidant, a hindered amine light stabilizer, a colorant and the like may be blended into the plasticizer polyvinyl butyral. Given that disclosure of the phrase “may be blended”, it is clear that such additives are optional and not required by the reference. Accordingly, the reference discloses that the PVB film does not contain an ultraviolet absorber as recited in the present claim.
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. a storage elastic modulus G’(20) at 20 ºC of 3×107 to 1×109 Pa, a storage elastic modulus G’(85) at 85 ºC of 1.5×107=5 to 6×105 Pa, and a Tg of 25 to 45 ºC,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 2, Yasushi teaches all the claim limitations as set forth above. Additionally, based on the amount of PVB (100 parts) and plasticizer (40 parts), PVB comprises 71.4 wt. % of the film, within the recited range of 50 wt. % or higher.

Regarding claim 3, Yasushi teaches all the claim limitations as set forth above. As discussed above, the reference discloses PVB.

Regarding claim 4, Yasushi teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the ratio G’(20)/G’(85) is 10 or higher, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 5, Yasushi teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the ratio of G’(20)/G’(85) is 15 or higher, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 6, Yasushi teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the loss tangent (85) at 85 ºC is 2.5 or lower, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 9, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses a liquid crystal display body, i.e. a laminated body, comprising a liquid crystal display (LCD) cell, a protective glass, i.e. a surface protection panel, provided on both sides of the LCD cell and a polarizing plate, i.e. a polarizing film laminated onto the liquid crystal display cell (Page 2, Page 4).

Regarding claim 11, Yasushi teaches all the claim limitations as set forth above. As discussed above, the amount of plasticizer is 40 parts, within the recited range of 5 to 40 parts.

Regarding claim 13, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the PVB has a degree of polymerization of 500 to 2,000, overlapping the recited range of 800 of higher (Page 4).

Regarding claim 14, Yasushi teaches all the claim limitations as set forth above. As discussed above, the PVB has a degree of butylarization of 65.0 mol %, within the recited range of 60 to 79 mole % 

Regarding claim 15, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the PVB has a residual vinyl alcohol content, i.e. hydroxyl group content, of 34.5 mol %, within the recited range of 20 to 40 mole % (Page 7 – Example 1).

Regarding claim 16, Yasushi teaches all the claim limitations as set forth above. As discussed above, the plasticizer is triethylene glycol di-2-glycol-ethylhexanoate (Page 4).

Regarding claim 22, Yasushi teaches all the claim limitations as set forth above. The recitation in the claims that the interlayer filling material for a touch panel is used in at least one interlayer space selected from interlayer spaces between a surface protection panel and a touch panel, between a touch panel and a polarizing film, and between a plurality of transparent conductive films including a touch panel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses an interlayer filling material as presently claimed, it is clear that the interlayer filling material of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 24, Yasushi teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, a storage elastic modulus G’(20) at 20 ºC of 3.42×107 to 8.55×107 Pa, a storage elastic modulus G’(85) at 85 ºC of 1.42×105 to 3.78×105 Pa, and a Tg of 30.5 to 40.1 ºC,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 01-009421, see English language translation attached to previous Office Action) as applied to claims 1-6, 9, 11, 13-16, 22, and 24 above, and in view of Shinohara et al (US 5,516,456) and Endo (US 2005/0139398).

The discussion with respect to Yasushi as set forth in Paragraph 17 above is incorporated here by reference.

Regarding claim 10, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses a liquid crystal display body, i.e. a laminated body, comprising a liquid crystal display (LCD) cell, a protective glass, i.e. a surface protection panel, provided on both sides of the LCD cell and a polarizing plate, i.e. a polarizing film laminated onto the liquid crystal display cell (Page 2, Page 4). The protective glass is bonded to the liquid crystal display cell by the layer of plasticized PVB (Page 3-4).
While Yasushi discloses a laminate body comprising a liquid crystal display, the reference does not disclose that the liquid crystal display comprises a plurality of transparent conductive films as recited in the present claims.
Shinohara et al discloses that a liquid crystal display panel is conventionally made up of various structural elements such as transparent conductive films (Column 1 Lines 10-20). In view of this teaching, it would have been obvious to one of ordinary skill to transparent conductive films in the liquid crystal display disclosed by Yasushi, as doing so would amount to nothing more than use of known structural elements for their intended use, in a known environment to accomplish entirely expected results.
The combined disclosures of Yasushi and Shinohara et al teach all the claim limitations as set forth above. However, Yasushi does not disclose a touch panel as recited in the present claims.
Endo discloses that conventionally, display devices, including liquid crystal displays, often have touch panels mounted on the display screens thereof ([0005]).  The inclusion of a touch panel makes it possible to directly command a computer by pressing or touching an icon or the like displayed on the display screen using a stylus or the like ([0005]).  From the above, the laminate body disclosed by Yasushi is modified to include a touch panel disclosed by Endo on the LCD disclosed by Yasushi and thereby obtain a laminate body where the PVB disclosed by Yasushi is found between the touch panel/LCD layers and the protective glass as recited in the present claims.
In view of the teaching in Endo that a typical liquid crystal display comprises a touch panel, it would have been obvious to one of ordinary skill to modify the LCD display disclosed by Yasushi to include a touch panel on the LCD display, as doing so would amount to nothing more than use of known structural elements for their intended use, in a known environment to accomplish entirely expected results.

Regarding claim 20, the combined disclosures of Yasushi, Shinohara et al, and Endo teach all the claim limitations as set forth above. Additionally, Yasushi discloses that the PVB has a degree of polymerization of 500 to 2,000, overlapping the recited range of  1,700 to 3,600 (Page 4).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejections of the claims over Iwamoto et al (WO 2011/081190, English language equivalent US 2012/0244329) have been withdrawn.

Applicants argue that the examples in Yasushi fall outside the scope of the present claims because each of the examples in the reference produces a plasticized PVB film having a thickness of 760 microns, while the present claims recite an interlayer thickness of 200 microns or less. However, the fact that examples in the reference disclose film thicknesses greater than that claimed does not obviate the fact that the reference discloses a film thickness of 50 to 1,000 microns, overlapping the recited range of 200 microns or less. To that end it is noted that  “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that the hydroxyl and acetyl content derived from the Examples n Yasushi are derived from Example producing films having a thickness that is 3.8 times greater than the upper limit set forth in the claims. However, as discussed above the fact that examples in the reference disclose film thicknesses greater than that claimed does not obviate the fact that the reference discloses a film thickness of 50 to 1,000 microns, overlapping the recited range of 200 microns or less. To that end it is noted that  “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that one of ordinary skill in the art would recognize that film thickness influences the storage elastic modulus of the film. However, while one of ordinary skill in the art may recognize the fact that film thickness influences the storage elastic modulus of the films, the fact remains that the reference discloses a film thickness overlapping that claimed. 
Furthermore, as discussed in the rejections above the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. a storage elastic modulus G’(20) at 20 ºC of 3×107 to 1×109 Pa, a storage elastic modulus G’(85) at 85 ºC of 1.5×105 to 6×105 Pa, and a Tg of 25 to 45 ºC,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Applicants argue that Yasushi never discloses the hydroxyl and acetyl content of the PVB film together with a thickness falling within the scope of the claims. However, as discussed above, the fact that examples in the reference disclose film thicknesses greater than that claimed does not obviate the fact that the reference discloses a film thickness of 50 to 1,000 microns, overlapping the recited range of 200 microns or less. To that end it is noted that  “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that there is simply no reason why one of ordinary skill in the art would consider choosing such specific yet disparate elements from Yasushi and then have reasonable basis to support the determination that three (3) allegedly inherent characteristics necessarily flow from such a combination of elements. However, as discussed in the rejection above the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. a storage elastic modulus G’(20) at 20 ºC of 3×107 to 1×109 Pa, a storage elastic modulus G’(85) at 85 ºC of 1.5×105 to 6×105 Pa, and a Tg of 25 to 45 ºC,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding Examples 12 and 13 set forth in the instant Specification Applicants argue that the butylarization degree of the PVB is 65 mol %, the acetyl content of the PVB is 1.0 mol % and the hydroxy content of PVB is 34.0 mol % is even closer to the plasticized PVB films disclosed by Yasushi. However, as discussed in the previous Office Action Yasushi discloses a plasticized PVB with:
 a degree of butylarization of 65.0 mol %. In the instant Specification Examples 12 and 13 have a degree of butylarization of 65 mol %;
acetyl groups in the amount of 0.5 mol %. In the instant Specification Examples 12 and 13 have an acetyl content of 1.0 mol %; 
a hydroxyl group content of 34.5 mol %. In the instant Specification Examples 12 and 13 have a hydroxyl content of 34.0 mol %; 
However, given the differences in the hydroxyl and acetyl content of the PVB in these examples, the PVB in the Examples 12 and 13 are not identical to those disclosed by Yasushi. 

As evidence of unexpected results, Applicants point to Table 2 of the instant Specification, where Examples 1-3, 5, and 8 serve as the inventive examples and Examples 4, 6-7 and 9-5 serve as comparative examples. However, Applicants arguments regarding unexpected results are not found persuasive given that the tread cannot be ascertained from the data presented in Table of the instant Specification. For example, in Table 2: 

Example 1 is a 200 micron thick film comprising 30 parts 3GO plasticizer and a polyvinyl butyral (PVB). The PVB has a degree of polymerization of 1,800, a butylarization degree of 68.3 mol %, an acetyl content of 0.7 mol %, and a hydroxy group content of 31.mol %. All the values fall within those recited in claim 1 and this film has a storage elastic modulus G’(20) of 6.44 ×107 and a storage elastic modulus G’(85) of 3.29×105, within the ranges recited in claim 1.
Example 2 is a 150 micron thick film with 30 parts 3GO plasticizer with a PVB with a degree of polymerization of 1,800, a butylarization of 68.3 mol %, an acetyl content of 0.7 mol %, and a hydroxy group content of 31.0 mol %. All the values fall within those recited in claim 1 and this film has a storage elastic modulus G’(20) of 6.44×107 and a storage elastic modulus G’(85) of 3.29×105, with the scope of that recited in claim 1.
However, other films presented in Table 2 of the instant Specification comprise PVB polymers which fall within the degree of polymerization, acetal, acetyl and hydroxyl contents recited in claim 1 and yet to not meet the storage elastic modulus G’(20) and G’(85) values recited in claim 1. For example:
Example 9 is a 150 micron thick film with 30 parts 3GO plasticizer and PVB. The PVB has a degree of polymerization of 800, a butylarization degree of 73.0 mol %, an acetyl content of 5.0 mol %, and a hydroxy group content of 22.0 mol %. All the values fall within those recited in claim 1; however, this film has a storage elastic modulus G’(20) of 1.08 ×107 and a storage elastic modulus G’(85) of 1.18×105, i.e. both G’(20) and G’(85) values are outside the scope of the claimed.
Example 10 is a 150 micron thick film with 35 parts 3GO plasticizer and utilizes a PVB with a degree of polymerization of 800, a butylarization degree of 73.0, an acetyl content of 5.0 mol %, and a hydroxy group content of 22.0 mol %. All the values fall within those recited in claim 1; however,  this film has a storage elastic modulus G’(20) of 1.87×106 and a storage elastic modulus G’(85) of 8.38×104, i.e. both G’(20) and G’(85) values are outside the scope of the claimed.
Thus, from the above, it unclear what tread or unexpected results can be ascertained other than different results are obtained from different types of PVB polymers and film thicknesses.

Applicants arguments regarding Iwamoto et al (WO 2011/081190, US 2012/0244329) have been considered. However, Applicants’ arguments are moot given that the rejection of the claims over this reference have been with withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767